Exhibit 10.4

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of September
9, 2019, by and between M. Scott Harris, M.D. (“Harris”) and Altimmune, Inc., a
Delaware corporation (“Altimmune”).

WHEREAS, the Board of Directors of Altimmune (the “Board”) desires to employ
Harris, and Harris desires to be employed by Altimmune pursuant to the terms and
conditions set forth in this Agreement;

WHEREAS, Harris acknowledges that, in executing this Agreement, he has had a
reasonable opportunity to seek the advice of independent legal and tax counsel,
and has read and understood all of the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1.    Titles, Duties and Responsibilities.

(a)    Title and Duties. During the Employment Period (as defined in Section 2
below), Harris shall serve as Chief Medical Officer of Altimmune and shall have
such duties, responsibilities and authority commensurate with such position, and
such additional duties and responsibilities commensurate with such position as
shall be determined from time to time by the Chief Executive Officer and the
Board. If requested, Harris shall also serve without additional compensation in
such other offices of Altimmune or its subsidiaries or affiliates to which he
may be elected or appointed.  

(b)    Reporting Responsibilities. Harris shall report directly to the Chief
Executive Officer.

 

(c)    Conflicts of Interest and Compliance with Laws. Except as specifically
set forth in this Section 1(c), during the Employment Period, Harris shall
devote his entire time, attention, energies and business efforts to the affairs
of Altimmune. During the Employment Period, Harris shall not, without the prior
written consent of the Board (x) engage, directly or indirectly, in any other
business activity that materially interferes with his duties as set forth in
this Agreement and/or that creates a conflict of interest, (y) act as a
proprietor, partner, director, officer, executive, consultant, advisor, agent,
representative or any other capacity of any entity other than Altimmune and its
divisions, subsidiaries and other affiliated entities, regardless of whether
such activity is for gain, profit or other pecuniary advantage, or (z) allow or
cause Altimmune to participate in any transaction with Harris, any of his
relatives (other than as employees of Altimmune), or any entity in which
Harris or any of his relatives has an interest. Harris further agrees that he
shall not knowingly take any action, or authorize the taking of any action, that
contravenes any applicable federal, state, municipal or other political
subdivision ordinance, statute or rule, regulation or order of any jurisdiction.
Harris agrees to immediately disclose to the Board any relationship, action or
activity that may potentially be subject to the provisions of this Section 1(c).
Notwithstanding any restrictions contained in this Section 1(c), it is expressly
understood and agreed that Harris may (i) serve on up to two scientific advisory
boards with the advance consent of the Chief Executive Officer, and (ii)
participate in the winding down of Harris’ current business engagements,
including participating in FDA meetings (the “Wind Down Activities”), in each
case ((i) and (ii)) so long as such service does not materially interfere with
the performance of his duties and responsibilities hereunder, does not violate
Section 7, and does not give rise to a conflict of interest.  The Executive
agrees that the Wind Down Activities shall terminate no later than six months
after the Effective Date.

2.    Employment Term. Harris’s employment with Altimmune under this Agreement
shall begin on September 9, 2019 (the “Effective Date”) and shall continue until
terminated pursuant to Section 6 hereof (the

--------------------------------------------------------------------------------

“Employment Period”). Harris’s employment with Altimmune is “at-will” and shall
continue only so long as mutually agreeable to Harris and Altimmune, in each
case subject to Section 6 hereof.

3.    Salary, Bonus and Other Compensation. During the Employment Period,
Altimmune shall provide the following salary, bonus and other compensation to
Harris:

(a)    Base Compensation. Altimmune shall pay Harris an initial annual base
salary of Three Hundred-Seventy Thousand Dollars ($370,000) per annum (“Base
Salary”), payable in substantially equal installments in accordance with
Altimmune’s normal payroll practices. Harris’s compensation shall be evaluated
and adjusted by the Compensation Committee of the Board (the “Committee”) on at
least an annual basis, provided that in no event shall Harris’s Base Salary be
reduced while this Agreement is in effect.

(b)    Annual Bonus. In addition to the Base Salary, during each year of the
Employment Period, Harris will be eligible for an annual cash bonus (“Annual
Bonus”) with a target award equal to thirty percent (30%) of the Base Salary.
The Annual Bonus will be subject to all of the terms and conditions of the
applicable bonus plan. The actual Annual Bonus payouts will be based on
achievement of the individual and/or Altimmune performance criteria established
for the applicable fiscal year by the Committee in its sole and absolute
discretion. Harris must be actively employed by Altimmune on December 31st of
the applicable fiscal year to be eligible for an Annual Bonus payment. The
Annual Bonus shall be paid no later than the March 15th of the fiscal year
immediately following the fiscal year in which such Annual Bonus was earned.

 

(c)    Sign-On Incentive Option. As soon as reasonably practicable following the
Effective Date, but in no event later than thirty (30) days following the
Effective Date, and subject to the approval of the Committee, Altimmune shall
grant Harris an option to purchase One Hundred-Seven Thousand (107,000) shares
of Altimmune’s common stock (the “Sign-On Incentive Option”) under the
Altimmune, Inc. 2017 Omnibus Incentive Plan (the “2017 Plan”). The exercise
price of the Sign-On Incentive Option shall be equal to the Fair Market Value
(as defined in the 2017 Plan) of a share of Altimmune’s common stock on the
grant date. The Sign-On Incentive Option will be an “incentive stock option” to
the extent permitted under the Internal Revenue Code of 1986, as amended (the
“Code”). One hundred percent (100%) of the Sign-On Incentive Option shall be
unvested and unexercisable as of the grant date. On the first anniversary of the
Effective Date (the “First Vesting Date”), twenty-five percent (25%) of the
unvested portion of the Sign-On Incentive Option shall vest and become
exercisable, and the aggregate remaining unvested portion of
the Sign-On Incentive Option shall vest and become exercisable in substantially
equal monthly installments over the thirty-six (36) month period commencing on
the first monthly anniversary of the First Vesting Date, subject to Harris’s
continued employment with Altimmune on each applicable vesting date.
The Sign-On Incentive Option will be governed by the terms and conditions of the
2017 Plan and the stock option agreement approved by the Committee to evidence
the grant of the Sign-On Incentive Option (collectively, the “Equity
Documents”).  

(e)    Additional Equity Awards. Harris will be eligible to participate in the
2017 Plan or such other equity based long-term incentive compensation plan,
program or arrangement generally made available to senior executive officers of
Altimmune from time to time, as determined by the Committee in its sole and
absolute discretion.

4.    Benefits. During the Employment Period, Harris shall be eligible for
participation in and shall receive all benefits under welfare benefit, savings
and retirement plans provided by Altimmune (including, but not limited to, life
insurance, disability insurance, medical insurance, dental insurance) to the
extent applicable generally to senior executives of Altimmune, and consistent
with the following specific agreements:

(a)    Vacation. Harris will be entitled to twenty (20) days of paid vacation
and six (6) days of personal and sick leave each calendar year during the
Employment Period. At the end of each year, Harris is permitted to carry over a
maximum of twelve (12) days of vacation, personal and sick leave to the
subsequent year, subject to applicable law, and any additional days shall be
forfeited.

2

 

--------------------------------------------------------------------------------

(b)    Health, Vision and Dental Insurance. Harris will be entitled to
participate in all health, vision and dental insurance programs provided by
Altimmune to the extent applicable generally to senior executives of Altimmune.

5.    Reimbursement of Business Expenses. Altimmune shall reimburse Harris for
all reasonable and customary out-of-pocket business expenses incurred by Harris
in the course of his duties (to include monthly expenses to maintain cellular
telephone service), in accordance with Altimmune’s policies as in effect from
time to time. Harris shall be required to submit to Altimmune appropriate
documentation supporting such out-of-pocket business expenses as a prerequisite
to reimbursement in accordance with such policies. Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense or
reimbursement described in this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code and the Treasury
regulations and other guidance issued thereunder, any expense or reimbursement
described in this Agreement shall meet the following requirements: (i) the
amount of expenses eligible for reimbursement provided to Harris during any
calendar year will not affect the amount of expenses eligible for reimbursement
to Harris in any other calendar year; (ii) the reimbursements for expenses for
which Harris is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary company policies and procedures regarding such
reimbursement of expenses.

6.    Termination Provisions.

(a)    Termination by Altimmune for Cause or Termination by Harris without Good
Reason. Altimmune may terminate Harris’s employment immediately for Cause (as
defined below) and Harris may terminate his employment at any time without Good
Reason upon providing Altimmune at least thirty (30) days advance written
notice. Should Harris provide such notice, Altimmune may accelerate Harris’ date
of termination to an earlier date without such acceleration constituting a
termination hereunder.  Upon such termination, Altimmune shall provide Harris
with the following: (i) payment of any accrued Base Salary through and including
the date of Harris’s termination to the extent not theretofore paid; (ii) any
accrued and unused vacation pay through and including the date of Harris’s
termination; (iii) any unreimbursed business expenses in accordance with
Section 5 hereof; and (iv) such accrued and vested rights or benefits as may be
due to Harris under any Altimmune sponsored employee benefits plans payable in
accordance with the terms and conditions of such plans (the payments and
benefits referred to in subclauses (i) through (iv) above shall be collectively
referred to as the “Accrued Obligations”). Except as provided in this
Section 6(a), termination pursuant to this Section 6(a) shall terminate any
other rights Harris may have under this Agreement and shall relieve Altimmune of
any other obligations it may have under this Agreement.

For purposes of this Agreement, termination for Cause shall mean the termination
of Harris’s employment by Altimmune due to: (i) a material breach by Harris of
his fiduciary duties to Altimmune; (ii) a material breach by Harris of this
Agreement after being given written notice of such breach and a failure to cure
within thirty (30) days of such notice; (iii) Harris’s willful failure or
refusal to follow Altimmune’s written policies after being given written notice
of said failure or refusal and a failure to cure within thirty (30) days of such
notice; (iv) Harris’s conviction of, or plea of guilty or nolo contendere, to a
felony; and/or (v) Harris’s continuing and willful refusal to act as directed by
the Chief Executive Officer or the Board (other than refusal resulting from
incapacity due to physical or mental illness), after written notice is delivered
to Harris within sixty (60) days of such refusal which identifies said refusal
and sets forth a plan of corrective action and a failure to cure within thirty
(30) days of such notice.

(b)    Termination by Altimmune without Cause or Resignation by Harris for Good
Reason. Altimmune may terminate Harris’s employment without Cause at any time
upon prior written notice to Harris and Harris may terminate his employment for
Good Reason (as defined below). Upon such termination, subject to Harris’s
continued compliance with the restrictive covenants set forth in Section 7,
Altimmune shall provide Harris with the following:

(i)    continued payment of the Cash Severance Amount (as defined below) in
equal monthly installments during the applicable severance period (as determined
below) following the effective date of such termination and otherwise payable in
accordance with Altimmune’s normal payroll practices and subject to Section 6(d)
hereof. As used herein, the “Cash Severance Amount” shall be equal to six (6)
months of Harris’s Base

3

 

--------------------------------------------------------------------------------

Salary existing at the time of such termination payable over the six (6) month
period following such termination, except that if such termination occurs within
the one (1) year period commencing on the occurrence of a Change in Control (as
defined below), the Cash Severance Amount shall instead be equal to the sum of
twelve (12) months of Harris’s Base Salary (existing at the time of such
termination) plus Harris’s target Annual Bonus for the year of termination,
payable over the twelve (12) month period following such termination;

(ii)    subject to Harris’s timely election, and the availability, of
continuation coverage under Part 6 of Title I of the Employment Retirement
Income Security Act of 1974 (as amended) and Section 4980B of the Code
(“COBRA”), Altimmune will pay monthly, on Harris’s behalf, a portion of the cost
of such coverage for the six (6) months after the date of such termination,
which payments will be equal to the amount of the monthly premium for such
coverage, less the amount that Harris would have been required to pay if Harris
had remained an active employee of Altimmune (the “COBRA
Assistance”); provided, however, that if such termination occurs within the one
(1) year period commencing on the occurrence of a Change in Control, the COBRA
Assistance shall instead be for twelve (12) months, and provided, further, that
if at any time Altimmune determines that the COBRA Assistance would result in a
violation of the non-discrimination rules under Section 105(h)(2) of the Code or
any other applicable laws, statute or regulation of similar effect (including,
but not limited to, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA Assistance, Altimmune will instead pay Harris fully
taxable cash payments equal to, and paid at the same time as, the COBRA
Assistance would have otherwise been paid, subject to applicable tax
withholdings;

(iii)     any earned but unpaid  Annual Bonus for such prior year (subject to
the criteria and other conditions set forth in Section 3(b)), payable by
Altimmune to Harris at the same time annual bonuses in respect of the prior year
are generally paid to senior executives of Altimmune;

(iv)    the Accrued Obligations; and

 

(v)    if such termination occurs within the one (1) year period commencing on
the occurrence of a Change in Control, accelerated vesting of all unvested
equity awards then outstanding and held by Harris (for the avoidance of doubt,
if such termination does not occur during such one (1) year period, then any
accelerated vesting of unvested equity awards shall be at the discretion of the
Committee).

For purposes of this Agreement, resignation for “Good Reason” shall mean the
resignation by Harris of his employment due to: (a) a reduction in Harris’s Base
Salary or target Annual Bonus opportunity; (b) a material diminution in Harris’s
authority, duties or responsibilities; or (c) a relocation by Altimmune of
Harris’s principal place of business for the performance of his duties under
this Agreement to a location that is anywhere outside of a 50-mile radius of
Gaithersburg, Maryland; provided, however, that Harris must notify Altimmune
within ninety (90) days of the occurrence of any of the foregoing conditions
that he considers to be a “Good Reason” condition and provide Altimmune with
thirty (30) days in which to cure the condition. If Harris fails to provide this
notice and cure period prior to his resignation, or resigns more than six
(6) months after the initial existence of the condition, his resignation will
not be deemed to be for “Good Reason.”

For purposes of this Agreement, “Change in Control” means the occurrence of
either (i) an acquisition from stockholders of Altimmune (including through
purchase, reorganization, merger, consolidation or similar transaction),
directly or indirectly, in one or more transactions by a Person (as defined
below) (other than any Person or group of Persons consisting solely of
shareholders of Altimmune as of the date immediately prior to the consummation
of the transaction) of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of securities representing 50% or more of the
combined voting power of the securities of Altimmune entitled to vote generally
in the election of directors of the Board, calculated on a fully diluted basis
after giving effect to such acquisition, or (ii) the sale or other disposition,
directly or indirectly, of all or substantially all of the assets of Altimmune
and its subsidiaries, taken as a whole, to any Person (other than any Person or
group of Persons consisting solely of shareholders of Altimmune as of the date
immediately prior to the consummation of the transaction). For the avoidance of
doubt, a transaction effected primarily for the purpose of (x) an equity
financing of Altimmune, (y) the reincorporation of Altimmune in a different
state, or (z) the formation of a holding company that will be owned exclusively
by Altimmune’s stockholders, shall not be a Change in Control for purposes of
this Agreement. A “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, other than employee

4

 

--------------------------------------------------------------------------------

benefit plans sponsored or maintained by Altimmune and by entities controlled by
Altimmune or an underwriter of the capital stock of Altimmune in a registered
public offering.

(c)    Death or Disability. Harris’s employment shall terminate automatically
upon Harris’s death. Subject to applicable law, Altimmune may terminate Harris’s
employment due to Harris’s Disability (as defined below). Upon any such
termination, Altimmune shall provide Harris (or his estate as the case may be)
with the Accrued Obligations through the date of termination. The term
“Disability” shall mean Harris becoming physically or mentally disabled such
that he is unable to perform his duties to Altimmune for a period of 90
consecutive days.

(d)    Limits. Notwithstanding anything herein to the contrary, Altimmune’s
obligation to make any payments or benefits to Harris (including without
limitation acceleration of equity vesting) upon termination of his employment
under the circumstances described in Section 6(b) (other than the Accrued
Obligations) is conditioned upon Harris’s execution, delivery
and non-revocation of a valid and enforceable release of claims in a form
provided by Altimmune arising in connection with Harris’s employment and
termination or resignation of employment with Altimmune and its affiliates (the
“Release”) that becomes effective within the time period provided in the Release
but not later than sixty (60) days after the date of such termination or
resignation of employment (and to avoid doubt, the “date of such termination or
resignation” shall be the actual last day of Harris’s employment with Altimmune,
as opposed to the day notice of termination or resignation is provided, if
earlier). Altimmune shall provide the form of the Release to Harris within seven
(7) days following the date of Harris’s termination or resignation of
employment. Subject to the foregoing and Section 21 hereof, the Cash Severance
Amount will commence to be paid to Harris on the sixtieth (60th) day following
Harris’s termination or resignation of employment, and such first payment shall
include payment of any amounts that would otherwise be due prior thereto. On any
termination entitling Harris to the payments and benefits under Section 6(b),
Altimmune and its affiliates shall have no further obligation to make payments
under this Agreement other than as specifically provided for in such section.

(e)    Resignation from All Positions. Unless the parties otherwise agree in
writing, upon the termination or resignation of Harris’s employment with
Altimmune for any reason, Harris shall be deemed to have resigned, as of the
date of such termination or resignation, from and with respect to all positions
Harris then holds as an officer, director or employee with Altimmune and any of
its affiliates.

7.    Secrecy, Non-Solicitation and Non-Competition.

(a)    Secrecy. During the Employment Period and thereafter, Harris covenants
and agrees that he will not, except in performance of Harris’s obligations to
Altimmune, or with the prior written consent of Altimmune pursuant to the
authority granted by a resolution of the Board, directly or indirectly, disclose
any secret or confidential information that he may learn or has learned by
reason of his association with Altimmune or use any such information. The term
“secret or confidential information” includes, without limitation, information
not previously disclosed to the public or to the trade by Altimmune’s management
with respect to Altimmune’s products, facilities and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, member lists, financial information
(including the revenues, costs or profits associated with any Altimmune’s
products), business plans, prospects, employee or employees, compensation, or
opportunities but shall exclude any information already in the public domain
which has been disclosed to the public during the normal course of Altimmune’s
business. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be construed to prohibit Harris from reporting possible
violations of federal or state law or regulations to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation or protected by other state or federal
law. Harris does not need the prior authorization of Altimmune to make any such
reports or disclosures and Harris is not required to notify Altimmune that he
made such reports or disclosures.

(b)    Non-solicitation of Clients and Customers. Harris covenants and agrees
that during the Employment Period and for a period of six (6) months thereafter,
he will not solicit, either directly or indirectly, any customer or client of
Altimmune on behalf of any direct competitor of Altimmune for the purpose of
diverting business from Altimmune. This Agreement extends to prevent Harris from
soliciting on behalf of Harris or any other individual or entity that seeks to
compete with Altimmune.

5

 

--------------------------------------------------------------------------------

 

(c)    Non-solicitation of Employees. Harris covenants and agrees that during
the Employment Period and for a period of six (6) months thereafter, he shall
not directly or indirectly, on his behalf or on behalf of any person or other
entity, solicit or induce, or attempt to solicit or induce, any person who is an
employee of Altimmune, to terminate his or her employment with Altimmune.

(d)    Noncompetition. Harris covenants and agrees that during the Employment
Period and for a period of six (6) months thereafter, he will not directly or
indirectly work for, or engage in sales, marketing or related activities on
behalf of, himself or any other person or entity that is a direct competitor of
Altimmune.

(e)    Equitable Relief. Harris acknowledges and agrees that the services
performed by him are special, unique and extraordinary in that, by reason of
Harris’s employment, Harris may acquire confidential information and trade
secrets concerning the operation of Altimmune, or that Harris may have contact
with or obtain knowledge of Altimmune’s members or prospects, the use or
disclosure of which could cause Altimmune substantial loss and damages, which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Harris acknowledges and agrees that Altimmune shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Harris from engaging in activities prohibited
by this Section 7 or such other relief as may be required to specifically
enforce any of the covenants in this Section 7. Harris acknowledges and agrees
that Altimmune shall be entitled to its attorneys’ fees and court costs should
Altimmune successfully pursue legal action to enforce its rights under this
Section 7.

(f)    Return of Property. Upon termination or resignation of Harris’s
employment with Altimmune, Harris shall promptly supply to Altimmune all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to Harris during or prior to his
employment with Altimmune, and any copies thereof in Harris’s (or capable of
being reduced to Harris’s) possession.

(g)    Survival. Any termination of Harris’s employment, of the Employment
Period or of this Agreement (or breach of this Agreement by Altimmune or
Harris) shall have no effect on the continuing operation of this Section 7.

(h)Defend Trade Secrets Act of 2016.  Harris understands that pursuant to the
federal Defend Trade Secrets Act of 2016, Harris shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

8.    Governing Law. This Agreement is made and entered into in the State of
Maryland, without regard to conflict of laws rules, and the laws of the State of
Maryland shall govern its validity and interpretation in the performance by the
parties of their respective duties and obligations.

9.    Entire Agreement.  This Agreement and the Equity Documents constitute the
entire agreement between the parties with respect to the matters described
herein and supersede all prior agreements and understandings both written and
oral, among the parties with respect to the subject matter hereof, and there are
no representation, warranties or commitments, other than those in writing
executed by the parties hereto.  

 

10.    Consent to Venue. Any dispute, controversy, or claim arising out of or
relating to this Agreement or the breach thereof, arising out of or relating in
any way to the employment of Harris or termination thereof, shall be brought in
the Federal courts located in the State of Maryland; provided, however, that if
any of the aforementioned courts is found to lack subject matter jurisdiction,
then to the exclusive jurisdiction of the state courts in the State of Maryland.
By executing and delivering this Agreement, each party, for itself or himself
and in connection with its or his properties, irrevocably (a) accepts generally
and unconditionally the exclusive jurisdiction and venue of such courts;
(b) waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to the applicable party at its

6

 

--------------------------------------------------------------------------------

address provided herein; and (d) agrees that service as provided in clause
(c) above is sufficient to confer personal jurisdiction over the applicable
party in any such proceeding in any such court, and otherwise constitutes
effective and binding service in every respect.

11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, CONTROVERSY OR CLAIM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF
OR RELATING IN ANY WAY TO THE EMPLOYMENT OF HARRIS OR TERMINATION THEREOF OR FOR
ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT OF COMPETENT JURISDICTION AS PROVIDED
HEREIN AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

12.    Assistance in Litigation. Harris shall make himself available, upon the
request of Altimmune, to testify or otherwise assist in litigation, arbitration,
or other disputes involving Altimmune, or any of the directors, officers,
executives, subsidiaries, or parent corporations of Altimmune, at no additional
cost during the Employment Period and at any time following the termination of
Harris’s employment for any reason; provided, however, in the event such request
is made by Altimmune after the Employment Period, Harris shall be reimbursed for
any reasonable out-of-pocket expenses incurred with respect thereto and shall
also be paid a reasonable daily stipend based on his Base Salary at the time of
termination.

13.    Notices. Any notice or communication required or permitted to be given to
the parties shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or to such other address as the party addressed may have substituted
by notice pursuant to this Section.

 

 

(a)

If to Altimmune, to:

Altimmune, Inc.

910 Clopper Road, Suite 201S

Gaithersburg, Maryland 20878

Attention: Chief Executive Officer

 

 

(b)

If to Harris, to:

The last address on file with Altimmune at the time of Notice.

14.    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Harris and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. This
Agreement shall inure to the benefit of and be enforceable by Altimmune and any
of its successors and assigns. Altimmune will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Altimmune to assume expressly
and agree to satisfy all of the obligations under this Agreement in the same
manner and to the same extent that Altimmune would be required to satisfy such
obligations if no such succession had taken place. As used in this Agreement,
“Altimmune” shall mean “Altimmune” as hereinbefore defined and any successor to
its respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

15.    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by Harris and the Chief Executive Officer or
other person authorized by the Board or their respective successors and legal
representatives.

16.    Construction. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

17.    Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

7

 

--------------------------------------------------------------------------------

18.    Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been part of
the Agreement and there shall be deemed substituted therefore such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

19.    Survivorship. Upon the expiration or other termination of this Agreement
or termination of Harris’s employment for any reason, the respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.

20.    Withholding. Altimmune may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

21.    Section 409A.

(a)    Although Altimmune does not guarantee the tax treatment of any payments
or benefits provided under this Agreement, it is intended that this Agreement
will comply with, or be exempt from, Code Section 409A to the extent this
Agreement (or any benefit or payment provided hereunder) is subject thereto, and
this Agreement shall be interpreted on a basis consistent with such intent.

 

(b)    Notwithstanding any provision to the contrary in this Agreement, if
Harris is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with Altimmune to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered non-qualified deferred
compensation under Code Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Code Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment or benefit shall be made or provided on the date that
is the earlier of (i) the date immediately following the expiration of
the six-month period measured from the date of Harris’s “separation from
service,” and (ii) the date of Harris’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 21(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Harris in a lump sum and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c)    Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Code Section 409A, references to Harris’s
“termination of employment” (and corollary terms) with Altimmune shall be
construed to refer to Harris’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune.

(d)    Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Code Section 409A. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of Altimmune.
Notwithstanding anything herein, Harris shall be responsible for payment of any
applicable personal tax liabilities associated with the receipt of income or
benefits pursuant to this Agreement.

22.    Section 280G.

(a)    Notwithstanding anything contained in this Agreement to the contrary,
(i) to the extent that any payment or distribution of any type to or for the
benefit of Harris by Altimmune, any affiliate thereof, any person or entity who
acquires ownership or effective control of Altimmune or ownership of a
substantial portion of Altimmune’s assets (within the meaning of Section 280G of
the Code and the regulations thereunder), or any affiliate of such person or
entity, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Payments”) constitutes “parachute
payments” (within the meaning of Section 280G of

8

 

--------------------------------------------------------------------------------

the Code), and if (ii) such aggregate Payments would, if reduced by all federal,
state and local taxes applicable thereto, including the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), be less than the amount Harris
would receive, after all taxes, if Harris received aggregate Payments equal (as
valued under Section 280G of the Code) to only three times Harris’s “base
amount” (within the meaning of Section 280G of the Code), less $1.00, then
(iii) such Payments shall be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to Harris
shall be subject to the Excise Tax.

 

 (b)    The determination of whether the Payments shall be reduced as provided
in Section 22(a) hereof and the amount of such reduction shall be made at
Altimmune’s expense by an independent public accounting firm of national
reputation selected by Altimmune (the “Accounting Firm”). The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to Altimmune and Harris within ten
(10) days after Harris’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by Harris with respect to the Payments,
it shall furnish Harris with an opinion reasonably acceptable to the him that no
Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
Altimmune and Harris.

23.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall together constitute one in the same Agreement.

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

 

 

 

 

 

ALTIMMUNE, INC.:

  

 

 

M. SCOTT HARRIS, M.D.:

 

 

 

 

By:

 

  /s/ Will Brown

  

 

 

/s/ M. Scott Harris

 

 

Will Brown, Chief Financial Officer

  

 

 

 

 

 

 

 

 

Date:

 

September 3, 2019

  

 

 

Date:

 

September 4, 2019

 

10

 